Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/569,234 filed on January 19, 2022.

Reasons for Indicating Allowable Subject Matter
3.	Claims 25-37, 39-43 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 25: the prior art of record alone or in combination neither teaches nor makes obvious an electronic package, comprising:
....
the barrier layer includes a first horizontal sidewall and a vertical sidewall, and wherein the slant sidewall is between the first horizontal sidewall and the vertical sidewall; in combination with the rest of claim limitations as claimed and defined by the applicant.

5.	The following is an examiner’s statement of reasons for allowance:
Claim 30: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing a semiconductor device package, comprising:

the recessed portion includes a first inner wall and a second inner wall having a different slope and a different level form the first inner wall and wherein none of the first inner wall and the second inner wall is parallel with the bottom surface;
....the barrier layer includes ....a first sidewall conformal with the first inner wall and a second sidewall conformal with the second inner wall, wherein the first sidewall is located between the first horizontal sidewall and the second sidewall; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance:
Claim 39: the prior art of record alone or in combination neither teaches nor makes obvious an electronic assembly, comprising:
....
the barrier layer includes a first horizontal sidewall, a first sidewall, and a second sidewall having a different slope from the first sidewall, wherein the first sidewall is between the first horizontal sidewall and the second sidewall; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The following is an examiner’s statement of reasons for allowance:
Claim 40: the prior art of record alone or in combination neither teaches nor makes obvious an electronic assembly, comprising:
....
the solder includes a first portion and a second portion, wherein the first portion is located in the recessed portion, and wherein the second portion covers a portion of the bottom surface; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an electronic package/semiconductor device package/electronic assembly in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 25, 30, 39 and 40 are allowable. Since the independent claims 25, 30, 39 and 40 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 26-29 of the independent claim 25, the dependent claims 31-37 of the independent claim 30, the dependent claim 43 of the independent claim 39, and the dependent claims 41-42 of the independent claim 40, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 25, 30, 39, 40 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 25, 30, 39, 40 are deemed patentable over the prior art.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819